Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Charles Duncan McMillan d/b/a Anthony                  Appeal from the 6th District Court of Lamar
 Sign Company, Appellant                                County, Texas (Tr. Ct. No. 85944). Opinion
                                                        delivered by Justice Burgess, Chief Justice
 No. 06-18-00040-CV         v.                          Morriss and Justice Stevens participating.

 Kelly Shane Hearne, Appellee



       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to reflect an award of past
damages in the amount of $97,296.50. As modified, the judgment of the trial court is affirmed.
       We further order that the appellant, Charles Duncan McMillan d/b/a Anthony Sign
Company, pay all costs of this appeal.


                                                       RENDERED JULY 22, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk